DOWNEY, Judge.
This case involves an appeal from a judgment of guilty of sexual battery entered pursuant to a jury verdict and from a sentence of 30 years.
We have considered appellant’s three points on appeal and found possible merit in only one of said points, that having to do with suggested error in the failure of the trial court to consider probation as an alternative sanction to sentencing appellant to a 30 year term of imprisonment. Since the transcript was not clear on whether the trial court fully understood and considered the alternatives available to him, we remanded the cause to the trial court to determine whether he had considered the alternative of placing appellant on probation, as allowed by Roberts v. State, 335 So.2d 285 (Fla.1976), and Berezovsky v. State, 350 So.2d 80 (Fla.1977). The trial court has entered a written order stating that: (a) he was fully familiar with the alternative of probation at the time that he sentenced appellant; (b) such alternative was considered by him; and (c) he did not feel probation was appropriate in this case.
Having fully considered all of appellant’s points and arguments and having found no error demonstrated, we affirm the judgment and sentence appealed from.
ANSTEAD and HURLEY, JJ., concur.